DETAILED ACTION
Claims 1-19 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes of identifying/selecting sets of devices and using data to generate a predictive model (abstract idea).  
Claim 1 recites a computer-implemented method producing an inductive virtual sensor model of a target device within an ecosystem of devices, the method comprising: 
identifying, by a computing system, a first subset of devices in the ecosystem of devices, wherein each device in the first subset of devices comprises a target sensor and a plurality of additional sensors; 

collecting, by the computing system, additional sensor data from the additional sensors of each device in the first subset of devices; 
training, by the computing system, a predictive model to predict the target sensor data based on the additional sensor data; 
identifying, by the computing system, a second subset of devices in the ecosystem of devices lacking the target sensor, wherein each device in the second subset of devices comprises the plurality of additional sensors; and 
distributing, by the computing system, the predictive model to each device in the second subset of devices, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving identifying/selecting sets of devices and using data to generate a predictive model that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the method is implemented by a computer (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), applied to a generic ecosystem of devices (linking the use of the judicial exception to a particular technological environment or field of use (i.e. an ecosystem of devices), see MPEP 2106.05(h)), collecting sensor data (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and distributing the predictive model (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, that the method is implemented by a computer (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), applied to a generic ecosystem of devices (linking the use of the judicial exception to a particular technological environment or field of use (i.e. an ecosystem of devices), see MPEP 2106.05(h)), collecting sensor data (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and distributing the predictive model (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network) is not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. 
Note that device ecosystems are well understood, routine and conventional, see for example Kim, Chen or Lundy that are cited below, and is not considered significantly more.  Thus the claim is not patent eligible.
Claim 2 recites acquiring data (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and making predictions based on it (mental process). Thus this claim recites an abstract idea.
Claim 3 recites generic computer server (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C) and connecting the devices over a generic computer network 
Claim 4 recites applying the abstract idea using the well-known internet (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network and linking the use of the judicial exception to a particular technological environment or field of use (the internet), see MPEP 2106.05(h)).  Thus this claim recites an abstract idea.
Claim 5 recites communicating via networks (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network).  Thus this claim recites an abstract idea.
Claim 6 recites using a Predictive Model Markup Language (PMML) (abstract language to communicate abstract data).  Thus this claim recites an abstract idea.
Claim 7 recites a computer-implemented method producing an inductive virtual sensor model of a target device within an ecosystem of devices, the method comprising: 
grouping devices in the ecosystem of devices into a type-of hierarchy of devices; 
determining a measure of similarity between each node in the type-of hierarchy; 
identifying a first subset of devices in the ecosystem of devices, wherein each device in the first subset of devices comprises a target sensor and a plurality of additional sensors; 
collecting target sensor data from the target sensor of each device in the first subset of devices; 
collecting additional sensor data from the additional sensors of each device in the first subset of devices; 

determining a first node in the type-of hierarchy corresponding to the first subset of devices; 
determining a second node in the type-of hierarchy, wherein the measure of similarity between the first node and the second node is above a predetermined threshold; 
identifying a second subset of devices in the ecosystem of devices that (a) correspond to the second node in the type-of hierarchy; (b) lack the target sensor; and (c) comprise the plurality of additional sensors; and 
distributing the predictive model to each device in the second subset of devices, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving identifying/selecting sets of devices and using data to generate a predictive model that may be performed in the human mind, or by a human using a pen and paper.  Note that grouping devices based on similarity criteria identifying/selecting devices based on categories may be performed in the human mind, or by a human using a pen and paper. Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the method is implemented by a computer (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), applied to a generic ecosystem of devices (linking the use of the judicial exception to a particular technological environment or field of use (i.e. an ecosystem of devices), see MPEP 2106.05(h)), collecting sensor data (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and distributing the predictive model (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, that the method is implemented by a computer (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), applied to a generic ecosystem of devices (linking the use of the judicial exception to a particular technological environment or field of use (i.e. an ecosystem of devices), see MPEP 2106.05(h)), collecting sensor data (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and distributing the predictive model (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network) is not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. 
Claims 8-12 recite similar limitations to claims 2-6, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 2-6 above.
Claim 13 recites a computer-implemented method producing an inductive virtual sensor model of a target device within an ecosystem of devices, the method comprising: 
identifying, by a computing system, a first subset of devices in the ecosystem of devices, wherein each device in the first subset of devices comprises a target sensor and a plurality of additional sensors; 

collecting, by the computing system, additional sensor data from the additional sensors of each device in the first subset of devices; 
generating, by the computing system, a listing of possible combinations of the additional sensors; 
applying a heuristic search algorithm to the listing of possible combinations to identify an optimal combination of the additional sensors with respect to (i) number of sensors and (ii) ability to predict the target sensor data based on the additional sensor data; 
training, by the computing system, a predictive model to predict the target sensor data based on the additional sensor data corresponding to the optimal combination of the additional sensors; 
identifying, by the computing system, a second subset of devices in the ecosystem of devices lacking the target sensor, wherein each device in the second subset of devices comprises the optimal combination of the additional sensors; and 
distributing, by the computing system, the predictive model to each device in the second subset of devices, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving identifying/selecting sets of devices based on criteria, determining an optimal combination of devices based on data and using data to generate a predictive model that may be performed in the human mind, or by a human using a pen and paper.  Note that humans are capable of generating lists and evaluating data, such as a number of devices, to select items from a list. Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, that the method is implemented by a computer (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), applied to a generic ecosystem of devices (linking the use of the judicial exception to a particular technological environment or field of use (i.e. an ecosystem of devices), see MPEP 2106.05(h)), collecting sensor data (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and distributing the predictive model (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network) is not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. 
Claims 14 and 16-19 recite similar limitations to claims 2-6, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 2-6 above.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. U.S. Patent Publication No. 20080255819 (hereinafter Gross) in view of Kim U.S. Patent Publication No. 20180123820 (hereinafter Kim).
Regarding claim 1, Gross teaches a computer-implemented method producing an inductive virtual sensor model of a target device within devices [0024, Fig. 1 — a server 100 that includes a number of internal sensors 102 and a number of external sensors 104 configured to generate an inferential sensing model; 0034-0038, Fig. 2 — the number of internal sensors included in a shipped product can be less than the number of internal sensors used when generating the 
identifying, by a computing system, a device, wherein each device comprises a target sensor and a plurality of additional sensors [0034 — the number of internal sensors included in a shipped product can be less than the number of internal sensors used when generating the inferential sensing model (see FIGS. 1A-1B). In these embodiments, the system estimates values for virtual sensors representing the missing external sensors and values for virtual sensors representing the missing internal sensors; 0036, Fig. 2 — the process starts with the identification of the internal sensors 102 (additional sensors) in a prototype unit (step 200). Next, a number of external sensors 104 are added to the prototype unit (step 202) (target sensors)]; 
collecting, by the computing system, target sensor data from the target sensor of each device [0037 — prototype unit is then exercised using test loads (step 204) while data is collected from the internal sensors 102 and the external sensors 104 (step 206).]; 
collecting, by the computing system, additional sensor data from the additional sensors of each device [0037 — prototype unit is then exercised using test loads (step 204) while data is collected from the internal sensors 102 and the external sensors 104 (step 206).]; 
training, by the computing system, a predictive model to predict the target sensor data based on the additional sensor data [0038 — correlations are identified between the values collected by the sensors, and these correlations are used to generate an inferential sensing model for the sensors (step 208).; 0040- Fig. 3 — Server 100 then computes values for virtual sensors 106 (step 302). While doing so, server 100 inputs the values collected from internal sensors 102 into the 
identifying, by the computing system, a second devices lacking the target sensor, wherein each device in the second devices comprises the plurality of additional sensors [0034 — the number of internal sensors included in a shipped product can be less than the number of internal sensors used when generating the inferential sensing model (see FIGS. 1A-1B). In these embodiments, the system estimates values for virtual sensors representing the missing external sensors and values for virtual sensors representing the missing internal sensors;]; and 
distributing, by the computing system, the predictive model to each device in the second devices [0033 — After we generate the inferential sensing model, we use the inferential sensing model to program or "train" a virtual-sensor-estimating module. We then ship each subsequently manufactured product (chip, component, FRU, etc.) to the field along with a corresponding virtual-sensor-estimating module and a number of internal sensors. During operation, the virtual-sensor-estimating module is used to estimate the values of virtual sensors from values obtained from the internal sensors].
But Gross fails to clearly specify an ecosystem of devices and identifying first and second subsets of devices in the ecosystem of devices.
However, Kim teaches an ecosystem of devices and identifying first and second subsets of devices in the ecosystem of devices [0019 — FIG. 1 is a diagram schematically illustrating a whole configuration of an IoT system; 0031-0035, Fig. 2 — the user apparatus 100 may search for a real IoT sensor capable of providing real IoT data…  when the real IoT sensor is not found, 100 may search for a realistic IoT sensor similar to the real IoT sensor. (first/second subsets); 0047-0057 — The virtual IoT sensor generator 180 may configure a sensor pool with the realistic IoT sensor found from the realistic IoT data searcher 160 and may generate the configured sensor pool as the virtual IoT sensor…  When the real IoT sensor capable of providing the IoT data desired by the user is not found, the user apparatus 100 may search for a realistic IoT sensor similar to the real IoT sensor according to the semantic search technique and may learn, through machine learning, IoT data collected from the found realistic IoT sensor to provide realistic IoT data similar to the real IoT data; 0064-0068, Fig. 3 — When the real IoT sensor suitable for the search condition is not found in step S330, the user apparatus 100 may search for a virtual IoT sensor…  the operation of searching for the realistic IoT sensor, similarity scores between search data representing the search condition and metadata of the IoT sensors S.sub.1 to S.sub.n may be calculated. For example, a sensor pool may be configured with IoT sensors corresponding to metadata where a similarity score is equal to or greater than (or highest) a reference value, and the IoT sensors of the sensor pool may be found as realistic IoT sensors. On the other hand, the user apparatus 100 may search for realistic IoT sensors which are the most suitable for the search condition, based on the semantic search technique].
Gross and Kim are analogous art.  They relate to sensing systems, particularly involving training virtual sensors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above virtual sensing method, as taught by Gross, by incorporating the above limitations, as taught by Kim.  

Regarding claim 2, the combination of Gross and Kim teaches all the limitations of the base claims as outlined above.  
Further, Gross teaches executing, by one or more devices, the predictive model to predict new target sensor data based on new additional sensor data acquired at the one or more devices [0040- Fig. 3 — Server 100 then computes values for virtual sensors 106 (step 302). While doing so, server 100 inputs the values collected from internal sensors 102 into the inferential sensing model to determine estimated values for the virtual sensors 106. (Recall that virtual sensors 106 represent the absent external sensors 104 and any removed internal sensors 102.)].
Further, Kim teaches a second subset of devices [0019 — FIG. 1 is a diagram schematically illustrating a whole configuration of an IoT system; 0031-0035, Fig. 2 — the user apparatus 100 may search for a real IoT sensor capable of providing real IoT data…  when the real IoT sensor is not found, the user apparatus 100 may search for a realistic IoT sensor similar to the real IoT sensor. (first/second subsets); 0047-0057 — The virtual IoT sensor generator 180 may configure a sensor pool with the realistic IoT sensor found from the realistic IoT data searcher 160 and may generate the configured sensor pool as the virtual IoT sensor…  When the real IoT sensor capable of providing the IoT data desired by the user is not found, the user apparatus 100 may search for a realistic IoT sensor similar to the real IoT sensor according to the 
Regarding claim 3, the combination of Gross and Kim teaches all the limitations of the base claims as outlined above.  
Further, Gross teaches that the computing system is a server-based computing system [0024, Fig. 1 — a server 100].
Further, Kim teaches that the computing system is a server-based computing system connected to the first subset of devices and the second subset of devices over one or more networks [0019-0021, Fig. 1 —  IoT network 50 may include all wired/wireless networks capable of connecting the user apparatus 100 to the plurality of IoT sensors S.sub.1 to S.sub.n, and for example, may include wireless private area network (WPAN), WiFI, 3G/4G/LTE, Bluetooth, Ethernet, BcN, satellite communication, Microwave, serial communication, PLC local Ad-hoc network, and 100 may be an IoT-based server.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above virtual sensing method, as taught by the combination of Gross and Kim, by incorporating the above limitations, as taught by Kim.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate the generation of data for a known sensing network (IoT— Internet of Things) when no real physical sensor is present, as taught by Kim [0007-0010] by connecting available training data from all appropriate sensor sources in order to improve a trained model and thus improve the model predictions. 
Regarding claim 4, the combination of Gross and Kim teaches all the limitations of the base claims as outlined above.  
Further, Kim teaches that one or more networks comprise the Internet [0019-0021, Fig. 1 — IoT network 50 may include all wired/wireless networks capable of connecting the user apparatus 100 to the plurality of IoT sensors S.sub.1 to S.sub.n, and for example, may include wireless private area network (WPAN), WiFI, 3G/4G/LTE, Bluetooth, Ethernet, BcN, satellite communication, Microwave, serial communication, PLC local Ad-hoc network, and Internet. Here, the Internet may include a plurality of routing agents and a plurality of processing agents].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above virtual sensing method, as taught by the combination of Gross and Kim, by incorporating the above limitations, as taught by Kim.  

Regarding claim 5, the combination of Gross and Kim teaches all the limitations of the base claims as outlined above.  
Further, Kim teaches that all communication between the computing system, to the first subset of devices, and the second subset of devices takes place on the one or more networks [0019-0021, Fig. 1 —  IoT network 50 may include all wired/wireless networks capable of connecting the user apparatus 100 to the plurality of IoT sensors S.sub.1 to S.sub.n, and for example, may include wireless private area network (WPAN), WiFI, 3G/4G/LTE, Bluetooth, Ethernet, BcN, satellite communication, Microwave, serial communication, PLC local Ad-hoc network, and Internet. Here, the Internet may include a plurality of routing agents and a plurality of processing agents].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above virtual sensing method, as taught by the combination of Gross and Kim, by incorporating the above limitations, as taught by Kim.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate the generation of data for a known sensing network (IoT— Internet of Things) when no real physical sensor is present, as taught by Kim [0007-0010] by connecting available training .
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gross and Kim in view of Lamparter et al. U.S. Patent Publication No. 20170017221 (hereinafter Lamparter).
Regarding claim 6, the combination of Gross and Kim teaches all the limitations of the base claims as outlined above.  
Further, Gross teaches the predictive model is distributed to each device [0033 — After we generate the inferential sensing model, we use the inferential sensing model to program or "train" a virtual-sensor-estimating module. We then ship each subsequently manufactured product (chip, component, FRU, etc.) to the field along with a corresponding virtual-sensor-estimating module and a number of internal sensors. During operation, the virtual-sensor-estimating module is used to estimate the values of virtual sensors from values obtained from the internal sensors].
Further, Kim teaches a second subset of devices [0019 — FIG. 1 is a diagram schematically illustrating a whole configuration of an IoT system; 0031-0035, Fig. 2 — the user apparatus 100 may search for a real IoT sensor capable of providing real IoT data…  when the real IoT sensor is not found, the user apparatus 100 may search for a realistic IoT sensor similar to the real IoT sensor. (first/second subsets); 0047-0057 — The virtual IoT sensor generator 180 may configure a sensor pool with the realistic IoT sensor found from the realistic IoT data searcher 160 and may generate the configured sensor pool as the virtual IoT sensor…  When the real IoT sensor capable of providing the IoT data desired by the user is not found, the user 
But, the combination of Gross and Kim fails to clearly specify using a Predictive Model Markup Language (PMML).
However, Lamparter teaches using a Predictive Model Markup Language (PMML) [0008, 0035 — the user-specified declarative knowledge models comprise a predictive model expressed using the Predictive Model Markup Language (PMML)].
Gross, Kim and Lamparter are analogous art.  They relate to sensing systems, particularly involving training/learning models.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above virtual sensing method, as taught by the combination of Gross and Kim, by incorporating the above limitations, as taught by Lamparter.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsiung et al. U.S. Patent Publication No. 20020002414, which discloses a method for controlling an industrial process including selecting groups of sensors.
Muro et al. U.S. Patent Publication No. 20130205014, which discloses a computer system provided with a plurality of sensors including selecting groups of sensors.
Lundy et al. U.S. Patent Publication No. 20150368967, which discloses a control system including grouping sensors.
Chen et al. U.S. Patent Publication No. 20180114140, which discloses a system for automatic identification and deployment of sensors models.
Kirby et al. U.S. Patent No. 9949083, which discloses determining an optimal combination of sensors.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119